Case 20-00077-TLM         Doc 22     Filed 03/06/20 Entered 03/06/20 14:22:57            Desc Main
                                    Document      Page 1 of 1




Shawn Miller (8704)
Capstone Law, LLC
207 E. 860 S.
Orem, Utah 84058
T: (801) 285-6866
F: (801) 285-6815
E: ecf@weekeslaw.net
Attorney for Debtor

                      IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF IDAHO
 In re:
                                                    CASE No. 20-00077
 BETH ANNE SIMONSEN
                                                    Chapter 7
           Debtor
                                                    JUDGE TERRY L. MYERS
    DEBTOR’S RESPONSE TO TRUSTEE’S OBJECTION TO EXEMPTION APPLIED

          Shawn Miller, Debtor’s Counsel, hereby responds to the above referenced objection an in
support thereof, Debtors states as follows:


          1. On the Petition Date the Debtor’s motor vehicle, a 1950 Ford F-1, was registered and

             therefore capable of operating lawfully on Idaho’s highways and therefore may be

             exempted under Idaho code §11-605(3). WHEREFORE, the Debtor respectfully

             requests that the Trustee’s objection to the exemption applied be denied.



          RESPECTFULLY SUBMITTED this 06th day of March 2020.

                                                      Capstone Law, LLC

                                                      /s/ Shawn Miller
                                                      Shawn Miller
                                                      Attorney for Debtor


1
